113 Ariz. 285 (1976)
551 P.2d 554
The STATE of Arizona, Appellee,
v.
Ismael FUENTES, Appellant.
No. 3540-PR.
Supreme Court of Arizona, In Banc.
June 24, 1976.
Bruce E. Babbitt, Atty. Gen., by Shirley H. Frondorf, Asst. Atty. Gen., Phoenix, and Raymond Aaron Kizer, Certified Third Year Law Student Under Rule 28(e), 17A A.R.S., Rules of the Supreme Court, for appellee.
Martin, Feldhacker & Friedl by William J. Friedl, Phoenix for appellant.
CAMERON, Chief Justice.
Petition for Review granted. The majority opinion of the Court of Appeals as reported in 26 Ariz. App. 444, 549 P.2d 224 (1976) is approved and adopted as the opinion of this court.
STRUCKMEYER, V.C.J., and HAYS, HOLOHAN and GORDON, JJ., concur.